FILED
                            NOT FOR PUBLICATION                                AUG 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10286

               Plaintiff - Appellee,             D.C. No. 4:14-cr-01536-RM

 v.
                                                 MEMORANDUM*
JUAN JOSE DE LOS SANTOS-
OROZCO, a.k.a. Juan De Los Santos-
Orozco,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Rosemary Marquez, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Juan Jose De Los Santos-Orozco appeals from the district court’s judgment

and challenges his guilty-plea conviction for reentry of a removed alien, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Santos-Orozco contends that his guilty plea was not knowing and voluntary

because he did not fully comprehend the nature of pleading guilty without a plea

agreement, rather than accepting the plea agreement offered by the government.

We review de novo. See United States v. Carter, 795 F.3d 947, 950 (9th Cir.

2015). The record reflects that the district court explained to Santos-Orozco the

effect of pleading guilty both under the proposed plea agreement and without the

benefit of that agreement. Contrary to Santos-Orozco’s contention, his statements

at the hearing reflect that his guilty plea was knowing and voluntary. See United

States v. Kaczynski, 239 F.3d 1108, 1115 (9th Cir. 2001) (substantial weight is

given to defendant’s in-court statements).

      AFFIRMED.




                                             2                                15-10286